Michae! Grifith and Detrick Curtis Conestyane SptitigantMhertt 1 iled 07/26/21 Page 1 of 20.

P.O. Box 8000
Bradford, PA. 16701

IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF PENNSYLVANIA (SCRANTON)

 

MICHAEL GRIFFITH,

DETRICK CURTIS CONERLY,
Plaintiff(s),

 

Vv. | Case No..

PARAN LLP., | CIVEL COMPLAINT ad
Defendant,

 

CLAIM FOR RELIEF

1. On 06/20/17 the plaintiff(s) confessed judgment against the

defendant Paran LLP. for the amount of $104,880.00 U.S. real

money. (As well as other injunctive relief. See both praecipes in

the complaint in confession from the Court of Common Pleas

Westmoreland County PA. case no. 17JU3170. See attached FILED

confession of judgment.) SCRANTON

2. The defendant has failed to pay anything towards said judgment. Defen-
dant's judgment at 6% interest annum owes the plaintiff(s) an additional JUL 26 202%

$25,171.20 to the plaintiff(s).
PER

STATEMENT OF CLAIM DEPU fh CLERK

  

 

3.This case evolved from an complaint in confession of judgment
obtained from the aforementioned Westmoreland County Court and
they never complied with said judgment.

PARTIES TO THIS COMPLAINT

A. The Plaintiff(s)

4. Michael: Griffith
41937 Madison St.
Avondale, AZ. 85323

2. Detrick Curtis Conerly 04212-081BA201 | oO 2 ee

FCI Mckean - bho de | |
P.O. Box 8000 BS
Bradford, PA. 16701

 

B. The Defendant

4. Paran LLP.
2127 S. Helen St.
Boise, ID. 83705
Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 2 of 20

JURISDICTION |

4. This Court has jurisdiction pursuant to 28 U.S.C. 1332 divesity of citizenship. (Also see Affidavit of Bi the plain-
tiff(s) reside in a different state than the defendant Paran LLP. whose headquarter in incorporated and located in
Boise,ID.. Also, the controvery was for an amount of $76,000.00 before interest‘and ete...).

 

VENUE

5. Venue is proper in this case. The events that gave rise to 4
this suit originate in Pennsylvania. Also, it is believed that , .
a substantial part of property that is subject to the action is

situated in said district venue is indeed proper in accordance

to 28 U.S.C. 1391(b)(2), and Watson v. Moger 2020 U.S. Dist.

Lexis 169817. Remember, the amount due is $104,880.00 U.S.

real money which is gold and silver coin minted by Congress.

This is what said property consist of.

PRAYER
Plaintiff(s) requests that the Clerk of the Court:

To enter this complaint in confession of judgment (recordation
of said judgment) in accordance to Locale: Rule 7(b), Fed. R.
Civ. P. 77(c), and 79(a) such actions are in compliance with
other case laws such as National Leasing Corp. v. Williams,
80 F.R.D 416, and City of Scranton v. Davis, 2018 U.S. Dist.
Lexis 172000

CERTIFICATION AND CLOSING

Under Fed. R. Civ. P. 11, by signing below, | certify to the best
of my knowledge, information, and belief that this complaint:
(1) is not being presented for an improper purpose, such as

to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a non-
frivolous argument for extending, modifying, or reversing
existing law; (3) the factual contentions have evidentiary sup-
port or, If specifically so identified will likely have evidentiary
support after a reasonable opportunity for further investigation
or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

Dated: 7/gif at

ny

 

Michael Griffit jl
Detrick Curtis. Conerly
Pro Se Litigant(s)
Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 3 of 20

Pennsylvania County of

Commonwealth of } ss
Westmoreland

I, CHRISTINA O’BRIEN Prothonotary of the Court of Common Pleas in and for said
County, do hereby certify that the foregoing is a full, true and correct copy of the whole record
of the case therein stated wherein MICHAEL GRIFFITH & DETRICK CURTIS CONERLY
Plaintiff and PARAN, LLP Defendant, so full and entire as the same remains of record before
the said Court at No. 3170 OF 2017.

in Testimony Whereof, [have hereunto set my hand and affixed the seal of said Court,
this 147" day of SEPTEMBER 2020.

 

 

Prothonotary

I, Rita D. Hathaway, President Judge of the Court of Common Pleas, do hereby certify
that CHRISTINA O’BRIEN by whom the annexed record, certificate and attestation were
made and given, and who, in her own proper handwriting, thereunto subscribed her name and
affixed the seal of the Court of Common Pleas of said County, was at the time of so doing and
now is Prothonotary in and for said County of Westmoreland, in the Commonwealth of
Pennsylvania, duly commissioned and qualified; to all of whose acts, as such, full faith and
credit are and ought to be given, as well in Courts of Judicature as elsewhere, and that the said
record, certificate and attestation are in due form of law and made by the proper officer.

os PI LE

MALS PML EE PO, Lo.
President Judge fon

 

Commonwealth of

Pennsylvania County of f SS.

Westmoreland

I, CHRISTINA O’BRIEN Prothonotary of the Court of Common Pleas in and for said

County, do certify that the Honorable Rita D. Hathaway by whom the foregoing attestation was
made, and who has thereunto subscribed his name, was at the time of making thereof and still
is President Judge of the Court of Common Pleas in and for said County, duly commissioned
and qualified; to all whose acts, as such, full faith and credit are and ought to be given, as well
in Courts of Judicature as elsewhere.

In Testimony Whereof, Ihave
hereunto set my hand and affixed the seai
of said Court, this 14™ day of
SEPTEMBER 28 20,

   

 

Prothonotary
Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 4 of 20

Aaust0jiyV

 

AIVJOUOYIOA ‘UILIC,.Q BUySUYD

pay pue perajuy

OF'T7S PlOIY SIG,
$6°0L$ $180

$ WOAF VU
00°088°r0TS$ ~~ WOT) PUR 7q9q

ALNNOD UNWIGHYOWMLSHM WoOwd

dwxyOowad
Cala lIdnaxa

(s)yuepuayaq
‘dTI ‘NVUvd

(s\yyuoelg

‘A TIANOOD SLLYAD MONILAG
pue BITS TAVHOIN

07 “uta, “ON
Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 5 of 20

Among the Records and Proceedings enrolled in the Court of Common

Pleas in and for the County of Westmoreland, in the Commonwealth of

Pennsylvania, to

No. 3170 OF 2017, is contained the following:

DOCKET ENTRY
Case 1:21-cv-00242-CB

Westmoreland
CASE HISTORY FOR CASE 17JU03170
MICHAEL GRIFFITH Vs PARAN LLP

Document 1 Filed 07/26/21 Page 6 of 20

 

 

FILED DATE: 06/20/2017 CASE TYPE: JU JUDGE: CHRIS SCHERER STATUS: ACTIVE
Print Date: September 22, 2020 Page 1 of 1
Print Time: 09:54:41 AM
CASE PARTIES:
DEFENDANT:
PARAN LLP
PLAINTIFF:
DETRICK CURTIS CONERLY
MICHAEL GRIFFITH
DATE TIME DESCRIPTION
09/22/2020 9.53.59 AM *EX RECORD ISSUED
01/13/2020 11.00.23 AM *EX RECORD ISSUED
06/24/2019 9.13.42 AM *EX RECORD ISSUED
01/03/2018 10.05.57 AM JUDICIAL ASSIGNMENT FORM
10/02/2017 8.56.11 AM MISCELLANEOUS
08/23/2017 2.57.45 PM *EX RECORD ISSUED
08/22/2017 1.42.00 PM ORDER PROCEED IN FORMA PAUPERIS
08/14/2017 1.42.00 PM MOT/PET PROCEED IN FORMA PAUPERIS
06/20/2017 2.34.20 PM

*COMPLAINT CONFESSION OF JUDGMENT $ EO DIE: JUDGME
Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 7 of 20

 

PART
"Case 1:21-cv-00242-CB Document 1 Filed 07/26/21 Page 8 of 20

 

 

THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY, PENNSYLVANIA CIVIL DIVISION

 

MICHAEL GRIFFITH and

DETRICK CURTIS CONERLY

 

Plaintiff(s), Ti) of an 4 7
v Case Ne. 4] C / |
PARAN L.L.P.

Defendant,
TO THE PROTHONOTARY:

Pursuant to the Warrant of Attorney contained in the security agreement, a copy of which is attached to the
complaint filed in this action, | hereby confess judgment in favor of the Plaintiff(s), and against the Defendant
Paran L.LP. . This includes all successors and assigns giving Plaintiff(s) General Power of Attorney over the
Defendant. (Any of the individual. Plaintiff(s) may exercise the Power of Attorney or Warrant of Attorney without
the signing of the other Plaintiff(s). All the accounts, assets, intangible or otherwise, and is able to enter into
contracts on their behalf. Also, as noted the Plaintiff(s) Michael Griffith, and Detrick Curtis Conerly are sovereign.
They are not a ‘Person’, and statutes employing the word are ordinarily meant to exclude the sovereign.

Therefore, no one can obtain subject matter jurisdiction over Michael Griffith, and Detrick Curtis Conerly without
their expressed consent. Anyone who restricts his liberty will be charged twenty five thousand dollars U.S. (real
money) for every twenty three minutes of restriction of liberty in any form. The assessments of damages are as
follows:

Principal $ 76,000.00 U.S.
interest (8%) $15,200.00 U.S.

Attorney's Fees (20%) $ 15,200.00 U.S.

Sheriff's Fees (10%) $ 7,600.00 U.S. &
Total $ 104,880.00 (real money) f= AL 4 ‘
(Michael Griffith)

Attorney for the Defendant

 

 

 
Case 1:21-cv-00242-CB Document 1 Filed 07/26/21 Page 9 of 20

ENTRY OF PRIOR JUDGMENT ON SAID SECURITY AGREEMENT/WARRANT OF ATTORNEY

No judgment has been entered on the documents, true and correct copies of which are attached hereto, (or) no
judgment has been entered on the documents, true copies of which are attached hereto, exception of the
following:

The following documents attached hereto are originals/true and correct reproductions of which are attached
hereto, upon default by the Defendant, Plaintiff(s) are entitled to and does hereby appear of behalf of the
Defendant and confess judgment in favor of Plaintiff(s) and against the Defendant.

* (Penal) Sum 0.00

OTHER AUTHORIZED ITEMS:

 

Specify** Interest due upon the principal owed to the Plaintiff(s) by the Defendant at 8% in the amount of six
thousand eighty dollars U.S. ($6,080.00) (real money):

** Attorney fees: The amount due by the Defendant for the confession of judgment is fifteen thousand two
hundred dollars U.S. ($15,200.00) (real money).

**Sheriff’s Fess: The amount due by the Defendant for the Sherif?’s fees for bank levy and other related duties is
10% seven thousand six hundred dollars U.S. ($7,600.00) (real money),

**Real money is as the U,S. Constitution states; “gold and silver coins minted by Congress...” (Article 1 Clause 10).
All parties agree that to pay the debt by Federal Reserve Notes the Defendant will have to pay the precious metal
value of the coins that would be used to pay the debt.

**These faes are in addition to the principal amount due which the total due to the Plaintiff(s) is One hundred four
thousand eight hundred eighty dollars U.S. ($104,880.00) (real money).

** General/Unlimited Power of Attorney over the Defendant as stipulated in the international claim/security
agreement/contracts other authorized items; Defendant Paran L.L.P. gives Michael Griffith and Detrick Curtis
Conerly Unlimited Power of Attorney over them. To open, operate, and close any current deposit or other bank
accounts; to draw, endorse, and sign checks, ta deposit any money, either in name of the attorney in fact, or inthe
name of the Defendant, as well as the transference of any stock, bonds bank notes, ramove liens do quit claim
deeds, sign title(s) to anyone the attorney if fact chooses that is owned by the Defendant, or their office(s). To sign,
seal make and execute all such deeds, agreements, and documents as shall be necessary or expedient. Also, to
enter into contract on behalf of the aforementioned Defendant, and ta make purchases of any kind by this
General/Unlimited Power of Attorney. These powers are in effect until the judgment is no more. This also applies
to all successors and all assigns of their respective office(s). Final authorized item; Michael Griffith and Detrick
Curtis Conerly are sovereign, and is not a ‘Person’. Statutes employing the word person are meant to exclude it.
Therefore, no one can obtain subject matter jurisdiction over the Plaintiff(s) over the Plaintiff(s) without their
express consent. (As they have in this matter only). This is a retroactive status because they were born sovereign.
Also, anyone who restricts their liberty purposely will be charged twenty five thousand dollars U.S. ($25,000.00)
(real money) for every twenty three minutes of restricted liberty.

**Strike out inapplicable items

**Interest and attorney fees may be included only if authorized by warrant.

 
 

Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 10 of 20

JURISDICTION

Jurisdiction for this matter is Westmoreland County Pennsylvania. Both parties have a presence in the state, and
county in question. Even though the addresses on the complaint is different because it is the headquarters for the
parties in question. Paran L.L.P. has a presence in the jurisdiction at 536 Franklin St. 1F Reading PA. 19602.

 

Pursuant to the authority contained in the office of attorney, the original or a copy of which is attached to the
complaint filed in this action, | appear for the Defendant and confess judgment in favor of the Plaintiff(s} and
against the Defendant(s) as follows:

On or about 04/17/16, plaintiff(s) and defendant began negotiating a security agreement through an international
claim. (Consisting of un-rebutted affidavits, opportunity to cure, to which the defendant have substantiated the
amount for damages due to the Plaintiff(s) as well as a true bill sent to the defendant for further verification of

debt under the F.D.C.P.A.) Defendant has failed to rebut the amount owed to the Plaintiff(s) with the 35 day time
limit allotted and agreed upon by all parties. Defendant also agreed that the plaintiff(s)' Michael Griffith and Detrick
Curtis Conerly are sovereign and not a ‘person’ as described in statutes. The defendant agrees by tacit procuration

to give the plaintiff(s) unlimited P.O.A. as well as Warrant of Attorney. This extends to all successors and all assigns.

PRINCIPAL OWED TO PLAINTIFF(S}

*(Principal): The principal amount owed to the plaintiff(s) is seventy six thousand dollars U.S. (real money)
($76,000.00).

AFFIDAVIT THAT JUDGMENT IS NOT BEING ENTERED AGAINST A NATURAL PERSON AND THAT THE PLAINTIFF(S)
1S NOTIN THE MILITARY

 

Pursuant to Pa. R.C.P. 2951(a}{2){ii), | certify that the judgment is not being entered by confession against a natural
person in connection with a consumer credit transaction. Also, Paran L.L.P. is not in the military service.

(b) A consumer credit transaction means a transaction in which the party to whom the credit was offered
or extended is a natural person, and the money, property or services which are subject to this
transaction which are primarily used for family personal or household uses.

JURGMENT BEING ENTERED UPON DEFAULT OR OCCURRENCE CONDITION PRECEDENT

Judgment may be default of the occurrence of a condition precedent. The Defendant has defaulted upon the terms
of the security agreement/international claim, which includes, but not limited to, the failure to pay the plaintiff(s)
for damages in the amount of seventy six thousand dollars U.S. {$76,000.00} (real money).

ASSIGNMENT OF SECURITY AGREEMENT

Pursuant to the terms of the security agreement/contract, a true and accurate reproduction(s}/original(s) of which
is attached here in which the Defendant agreed that, upon default, Plaintiff(s) would be entitled to appear on
behalf of the Defendant and confess judgment in favor of the Plaintiff(s) and against the Defendant.

 
 

Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 11 of 20
THE COURT OF COMIMON PLEAS WESTMORELAND COUNTY PENNSYLVANIA CIVIL DIVISION

MICHAEL GRIFFITH, and

DETRICK CURTIS CONERLY

_ Case No, 3) 70. Of A We 7
: a

vy.

 

PARAN LLP.

Defendant(s),

PLAINTIFF(S) CIVIL COMPLAINT/CONFESSION OF JUDGMENT

Rule 2962 Confession of Judgment where action commenced by complaint form, the confession of judgment
required by Rule 2955 shail be substantially in the follawing form:

CONFESSION OF JUDGMENT CIVIL COMPLAINT

LAST KNOWN ADDRESSES OF THE PLAINTIFF AND THE DEFENDANT

NAME OF PLAINTIFF(S): ADDRESS:

MICHAEL GRIFFITH (SCC K-104

DETRICK CURTIS CONERLY P.O. BOX 70010

BOISE, 1D 83707

NAME OF DEFENDANT(S): ADDRESS:
PARAN L.L.P. 2127 HELEN ST

BOISE, ID 83705
1519 MOUNT PLEASANT CONNELLSVILLE RD

MOUNT PLEASANT, PA 15666

 

 
 

Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 12 of 20

THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY, PENNSYLVANIA CIVIL DIVISION

JUDGMENT BY CONFESSION

26.3 PRAECIPE FOR ASSESSMENT OF DAMAGES AND CONFESSION OF JUDGMENT

MICHAEL GRIFFITH arid
DETRICK CURTIS CONERLY
. Plaintiff{s), 3B / 7 9 / 7
v. , Case No. 0? G , O
Y
PARAN LLP. . .
Defendant,

TO THE PROTHONOTARY:

The status of Sovereign is.retroactive because the Plaintiff(s) were born Sovereign. Thusly, if the Plaintiff(s) are incarcerated
they shall be released immediately. Any warrants or detainers are void and shall be quashed. Any and all criminal cases shail
be vacated. The language and actions taken in the first praectpe shall remain in force in this praecipe. Finally, any property
taken from the Plaintiff(s} by law enforcement or any actor must be returned immediately, or its cash equivalency.

 

   

Whe, Sflog. hk.
(Michael Griffith)

Attorney for the Defendant
 

Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 13 of 20

**interest and attorney fees may be included only if authorized by warrant.

The above certification is made subject to penalties of 18 Pa C.S.A. at section 4094 relating to sworn falsification to
authorities.

Date: It [as ? Signature: Wd Lap AB R,

 

 

 

 
 

Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 14 of 20

ATTORNEY FOR DEFENDANT MICHAEL GRIFFITH

The above certification is made subject ta-penalties of 18 Pa. C.S.A. at section 4094 relating to unsworn falsification
to authorities.

Date: lé May 7
7

 

Signature of Plaintiff(s}/Attorney

  
 

ages Pisa Dpalieaedlt rail?

 
Boa Se

 

VERIFICATION. OF NON-APPLICABILITY OF GOODS AND SERVICES

INSTALLMENT SALES ACT AND AFFIDAVIT OF NON-CONSUMER TRANSACTION

! MICHAEL GRIFFITH, being duly sworn according to law, depose and state that we are individual(s) (D.8.A.), that
we have sufficient knowledge of the facts to make the verification and that this confession of judgment defined
under the Goods and Services Installment Sales Act, 69 P.S, Section 1101 et sec. nor is judgment being entered
against an natural person in connection with a” consumer credit transaction” as the term is defined in
Pennsylvania Rule of Civil Procedure 2950 (as amended July 4, 1996). We further state that this verification is taken
subject.to the penalties of 18 P.a.-C.S.C, 4094 relating to. unsworn falsification to authorities.

The above certification is made subject.to penalties of 18:P.a. C.S.A. at section 4094 relating to unsworn
falsification to authorities:

pate: _/f flay im | Mh AE AEP.

Signature of Plaintiff(s).or Attorney

 

The provisions of this Rule 2962 amended April, 1996, effective July 1, 1996, 26 Pa B. 1806; amended December
28, 2008, effective immediately, 39 P.a. B. 304. Immediately: preceding text appears at serial page (30116)

 

EXPOS @- lh 19

 
 

Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 16 of 20

SECURITY AGREEMENT/CONTRACTS/ AFFIDAVITS

This contract/security agreement is structured by un-rebutted affidavits sent to Paran L.L.P. known hence forth as
Obligee. Said Obligee failed to respond to the affidavits sent by Obligor(s) Michael Griffith and Detrick Curtis
Conerly known hence forth as Obligor(s) through U.S. mail, and directly from Detrick Curtis Conerly. This failure to
respond to these affidavits stipulate that the Obligee:

1. Obligee agrees that by tacit procuration that Obligor(s) are sovereign as stated in Chisholm v. State of
Georgia et al 2 U.S. 419 (1793), M’Culloch v. State of Maryland et al 17 U.S. 316 1819, and U.S. Term
limits inc. v. Thornton 514 U.S. 779, 925 115 S. Ct. 1842 (1995).

2. Obligee agrees by tacit procuration that oblige owes the obligor(s) seventy six thousand dollars U.S.
($76,000.00) (real money). This is owed individually by the Obligee.

3. Obligee agrees by tacit procuration that they are subject to the same fee schedule as everyone else
that limits the liberty of the obligor(s). ;

4. This security agreement/contract has a unilateral contract feature (void where prohibited) that states
the following: Anyone that restricts the liberty of the obligor(s) in any way by their action will have
entered into contract with the obligor(s) thus, becoming an obligee under this security
agreement/contract. The fee schedule is twenty five thousand dollars U.S. ($25,000.00) (real money).

5. Obligee agrees by tacit procuration that in common usage the term ‘Person” does not include the
sovereign, [and] statutes employing the [word} are normally construed to exclude it. (Quoted from
Will v. Michigan Dept. of State Police et al 491 U.S. 58 (1989).

6. THE UNDERSIGNED OR ANY OF THEM HEREBY EMPOWERS THE PROTHONOTARY OR ANY COURT OF
RECORD WITHIN THE UNITED STATES OR ELSEWHERE TO APPEAR FOR THE UNDERSIGNED AND
WITH OR AGAINST THE UNDERSIGNED OR ANY OF THEM IN FAVOR OF LENDER AS OF ANY TERM
FOR THE UNPAID BALANCE THEREOF, TOGETHER WITH UNPAID INTERES, COSTS OF SUIT AND AN
ATTORNEY’S COMMISSION OF FIFTHTEEN PERCENT TO TWENTY PERCENT {15%-20%) FOR
COLLECTION, WITH RELEASE OF ALL ERRORS AND WITHOUT STAY OF EXECUTION TH EREON, AND
INQUISTITION AND EXTENSION UPON AY LEVY ON REAL ESTATE IS HEREBY WAIVED AND
CONDEMNATION AGREED TO, AND THE EXEMPTION OF ALL PROPERTY FROM LEVY AND SALE ON
ANY EXECUTION THEREON, AND EXEMPTION OF WAGES FROM ATTACHMENT, ARE ALSO HEREBY
EXPRESSLY WAIVED, AND NO BENEFIT OF EXEMPTION SHALL BE CLAIMED UNDER OF BY VIRTUE OF
ANY EXEMPTION LAW NOW IN FORCE OR WHICH MAY HEREAFTER BE ENACTED.

7. Obligee agrees to the debit amount stipulated. They also agree to liens placed on and or writs of
execution(s) bank levies and other actions taken against them for the creditor(s) may recoup the
amount due them by liening or levying the obligee’s stocks, bonds, debentures, credits, monies, cars,
boat, houses, motorcycles, any and all types of assets tangible or intangible.

8. Obligee agrees by tacit procuration to give the creditor(s)/obligor(s) Michael Griffith and Detrick
Curtis Conerly general power of attorney, and agrees to the stipulations of warrant of attorney
contained within and separately to this exemplified security agreement/contract/internal claim.

9. Obligee agrees by tacit procuration that the unlimited power of attarney of them by obligor allows
obligor(s) (independently) to open, operate and close any current deposit, or other bank accounts; to
draw, endorse, and sign checks, to deposit any money, either in the name of the of the attorney in
fact, or the name of the oblige. Also, their offices and all it’s assigns (where applicable) can be

 
Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 17 of 20

affidavits/international claim/ contract/security agreement general/unlimited power of attorney over
the obligee(s) asfiduciary agents is valid and freely given.

9. Obligee(s) agrees that they are collaterally estoppelled from raising any defenses against this security
agreement/un-rebutted affidavits/international claim. Raising a defense will result in a penalty of
oblige will separately be lible under the fee schedule aforementioned In this security agreement. This
is supported by Trezevant v. city of Tampa Bay 741 F.2d 336 {1984) restriction of liberty will also
include:challenging the sovereign status of the obligor(s). The amount attached to this violation will
be twenty-five. thousand-dollars U.S. ($25,000.00) (real money) for every 23 minute interval of
restricted liberty. Anyone who participates in restriction of liberty of the obligor(s) will have willingly
agreed to pay the amount aforementioned in this section to each individual obligor. This is. also
retroactive, because the obligor(s) were born sovereign.

10, Obligee(s) stipulates that anyone interfering with this security agreement/international claim. will

, become co-obligee(s) to any legal action sought against the obligee(s), orin an-independent action
against the individual in any tribunal in the United States. This claim amount will be fifty million
dollars U.S. ($50,000,000.00 U.S.) (real money)

11, Obligee{s) agrees that by tacit-procuration that real money is goid and silver coin minted by congress,
and federal reserve notes are only fiat currency.

12. Obligee(s) agrees that by tacit procuration that they are unconditionally waiving all of their rights to
contest this security.agreement/contract/international-claim in any court or tribunal in the United
States. ,

THE UNDERSIGNED OR ANY OF THEM HEREBY EMPOWERS THE PROTHONOTARY OR ANY COURT OF RECORD
WITHIN THE UNITED STATES OR ELSEWHERE TO APPEAR FOR THE UNDERSIGNED AND WITH OR AGAINST THE
UNDERSIGNED OR ANY OF THEM IN FAVOR OF LENDER AS OF ANY TERM FOR THE UNPAID BALANCE THEREOF,
TOGETHER WITH UNPAID INTEREST, COSTS OF SUIT AND AN ATTORNEY’S COM MISSION OF FIFTHTEEN PERCENT
TO TWENTY PERCENT (15%-20%) FOR COLLECTION. WITH RELEASE OF ALL ERRORS AND WITHOUT STAY OF
EXECUTION THEREON, AND INQUISTITION AND EXTENSION UPON AY LEVY ON REAL ESTATES HEREBY WAIVED
AND CONDEMNATION AGREED TO, AND THE EXEMPTION OF ALL PROPERTY FROM LEVY AND SALE ON ANY.
EXECUTION THEREON, AND EXEMPTION OF WAGES FROM ATTACHM ENT, ARE ALSG HEREBY EXPRESSLY
WAIVED, AND NO BENEFIT OF EXEMPTION SHALL BE CLAIMED UNDER OF BY VIRTUE OF ANY EXEMPTION LAW
NOW IN FORCE OR WHICH MAY HEREAFTER BE ENACTED.

13. Obligee(s) agrees that upon defaulting on the affidavit(s) in the administrative process/security
agreement/contract sent to them that they fully understand that the nature of warrant of attorney as
well as.the security agreement/contract itself. Obligee(s) agrees to waive any further need for notice
of clairns, liens or judgments brought forth or asserted against them, and the grounds upon which
they rest in regards to the security agreement/contract/international claim/contract, Obligee(s) also
agrees to waive all legal defenses and notice to the warrant of attorney and the security
agreement/contract/=.international claim. .

14. The obligee(s)’s understanding that the security agreement./international claim/contract contains
words that would permit obligor(s) to enter judgment against obligee(s) in court without advanced
notice to the obligee(s}, and without offering them an opportunity to defend against the entry of
judgment may be collected immediately by any legal means

 
 

Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 18 of 20

15. The obligee’s understanding that the security agreement./international claim/contract contains
words that would permit obligor(s) to enter judgment against obligee in court without advanced
notice to the obligee, and without offering them an opportunity to defend against the entry of
judgment may be collected immediately by any legal means

46. The obligee agrees that notice to the agent is notice to the principal; Notice to principal is notice to

the agent. Public Law.

THE UNDERSIGNED OR ANY OF THEM HEREBY EMPOWERS THE PROTHONOTARY OR ANY COURT OF RECORD
WITHIN THE UNITED STATES OR ELSEWHERE TO APPEAR FOR THE UNDERSIGNED AND WITH OR WITHOUT ONE OR
MORE DECLARATIONS FILED, CONFESS A JUDGMENT OR JUDGMENTS AT ANY TIME AGAINST THE UNDERSIGNED
OR ANY OF THEM.IN FAVOR OF LENDER AS OF ANY TERM FOR THE UNPAID BALANCE THEREOF, TOGETHER WITH
UNPAID INTEREST, COSTS OF SUIT AND AN ATTORNEY'S COMMISSION OF FIFTHTEEN PERCENT TO TWENTY
PERCENT (15%-20%) FOR COLLECTION. WITH RELEASE OF ALL ERRORS AND WITHOUT STAY OF EXECUTION, AND
INQUISTITION AND EXTENSION UPON ANY LEVY ON REAL ESTATE IS HEREBY WAIVED AND CONDEMNATION
AGREED TO, AND THE EXEMPTION OFALL PROPERTY FROM LEVY AND SALE ON ANY EXECUTION THEREON, AND
EXEMPTION OF WAGES FROM ATTACHMENT, ARE ALSO HEREBY EXPRESSLY WAIVED, AND NO BENEFIT OF
EXEMPTION SHALL BE CLAIMED UNDER OR BY VIRTUE OF ANY EXEMPTION LAW NOW IN FORCE OR WHICH MAY

HEREAFTER BE ENACTED.
Signed By:

Wit! My. het

F?

Signature
Authorized Agent(s): Michael Griffith
Authorized Agent(s): Detrick Curtis Conerly

Attorney in Fact for: PARAN L.L.P.

WW Mye— ALR

Signature |
Authorized Agent on behalf of Secured
Party Creditor(s):

Michael Griffith,

Detrick Curtis Conerly

 

 

 
Case 1:21-cv-00242-CB Document1 Filed 07/26/21 Page 19 of 20

IN THE UNITED STATES DISTRICT. COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL GRIFFITH,

DERRICK CURTIS CONNERY, PCY J ZO 4

Plaintiff(s), :
Vv. Case No.
PARANA LLP. INSTRUCTION FOR THE CLERK
Pursuant to Haines v. Berner, 404 U.S. 519, 30 L. Ed ad 652 (1972) "The United on

States Supreme Court holds allegations of Pro Se Litigant's to a less stringent
_ standard than formal pleadings drafted by an attorney."

INSTRUCTIONS FOR THE CLERK

Open a miscellaneous file for this matter and assign a case
number to it. Also, please invoice the plaintiff(s) for the
amount of the filing fee. Send said invoice to the following
address:

Detrick Curtis. Conerly 04212-081 BA Rm201
FC! Mckean

P.O. Box 8000

Bradford, PA. 167074

Enter the Complaint in Confession of judgment from the Court

of Common Pleas. Westmoreland County PA. case number 17JU3170
(which comes with an exemplified record) and enter/record said
judgment in accordance to Local R. 7(b), Fed. R. Civ. P. 77(c),

and. 79(a) and send us a certified copy of the entered/record
judgment. (Please add the fee of the certified judgment on

the invoice.)

Dated:_J/ati ai

 
 
   
 

   
   

«Ve A
ietarde leh Up
Michael Griffith
Detrick Curtis Conerly :
(Pro Se Litigant(s))

FILED

SCRANTON
JUL 25 2021

PER Xe
RAUTY CLERK

D
21-cv-00242-CB Document1 Filed 07/26/21 Page 20 of 20

Case 1

“FET. Wekean
0,0, Bok $000

Bradford PK. 1er0!

7018 Ob40 OO01 L4eo 3c58

wih

i

 

 

 

 

ys w¥aawog

*
a
=
a
B
#
2
=

 

 

FEDERAL CORRECTIONAL INSTITUTION, MCKEAN

P.O. BOX a oare FASS

The enclosed letter was processed through special mailing procedures
for forwarding to you. The letter has neither beer:apened nor
inspected. If the writer raises a question or problem aver which
this facility has jurisdiction, you may wish to retum the material
for further information or clarification. If the writer encloses
correspondence for farwarding to another addressee, please return
the enclosure fo the above address.

 

 

 
